1
2
3
4
5
6                     IN THE UNITED STATES DISTRICT COURT
7                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

8
     MARK ANTHONY RILEY,                       )   Case No. 8:19-cv-00841-JVS-JDE
9                                              )   ORDER GRANTING RULE 41
10                  Plaintiff,                 )   STIPULATION FOR DISMISSAL
                                               )   WITH PREJUDICE
                    vs.
11                                             )
12                                             )
     ACCURATE BACKGROUND, LLC,                 )   Complaint Served: May 28, 2019
13                                             )
14                  Defendant.                 )
15
16                                          ORDER
17            In accordance with the Parties’ Rule 41 Stipulation For Dismissal With
18   Prejudice, and good cause appearing, the Court hereby approves the Stipulation. IT
19   IS HEREBY ORDERED that the above-mentioned matter is dismissed with
20   prejudice. Each party will bear its own costs, expenses, and attorneys’ fees.
21   IT IS SO ORDERED.
22
23   DATED: August 22, 2019
                                        ______________________________________
24
                                          Honorable James V. Selna
25
                                          United1 States District Judge
26
27       [PROPOSED] ORDER GRANTING RULE 41 STIPULATION FOR DISMISSAL WITH
                                    PREJUDICE
     58245354v.2
